DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 and 15-17 are pending in the present application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e),120 and 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No. 61/648,167, 61/772,440, PCT/CA2013/000491, 14/398,926, 15/454,331, and 15/798,131, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 
Therefore, the effective filing date of the instant claims is 1 February 2019.

Withdrawn Rejections
The rejection of claims 1-13 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the claims to recite that the substrate is a fabric, a film or a foam.
The rejection of claims 1-10 and 13-17 under AIA  35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (PMSE Preprints, 2011) is withdrawn in view of the amendment to define the structure of the cationic moiety.  Applicant argued that Liu et al. do not anticipate the cationic moiety of general formula (II).
The rejection of claims 1-10 and 13-17 under AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jain et al. (US 2010/0137349) is withdrawn in view of the amendment to define the structure of the cationic moiety.  Applicant argued that Jain et 
The rejection of claims 1-10 and 13-17 under AIA  35 U.S.C. 102(a)(1) as being anticipated by Francavilla et al. (Bioorganic & Medicinal Chemistry Letters, 2011) is withdrawn in view of the amendment to define the structure of the cationic moiety.  Applicant argued that Francavilla et al. do not anticipate the cationic moiety of general formula (II).  Applicant further argued that Francavilla et al. is silent regarding attaching an ionic compound to a substrate.
The rejection of claims 1-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. (Cellulose, 2008) is withdrawn in view of the amendment to define the structure of the cationic moiety.  Applicant argued that Ren et al. do not anticipate the cationic moiety of general formula (II).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification does not define the ionic compound as comprising a cationic moiety and at least one of an N-halamine precursor group or an N-halamine moiety, wherein the cationic moiety has the general formula (II).  The instant specification discloses biocidal compounds having the formula N-halamine-L-QUAT, wherein “N-halamine” is the same as instantly claimed, and “QUAT” is the same as the cationic moiety as instantly claimed.  However, the specification does not disclose a compound that does not comprise “L”.  It is not clear from the instant specification that the inventor had possession of compounds wherein “L” is other than defined in the instant specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Advanced Healthcare Materials, 2012).
Li et al. disclose ionic 5,5-dimethylhydantoin (DMH) analogs containing a quaternary ammonium moiety were designed and synthesized to investigate the possible enhancing effect of quaternary ammonium moieties on the antibacterial performance of N-chloramines (Abstract).  Li et al. disclose that the antibacterial activities of their chlorinated counterparts against MRSA and E. coli in solution and on polymer surfaces (poly(ethylene terephthalate) (PET) and cotton) was studied and N-chlorohydantoin, once covalently linked with a quaternary ammonium cationic charge center, could result in a new antibacterial agent with enhanced antibacterial efficacy both in solution and on surfaces (pg. 616, column 2, 4th paragraph).  Li et al. disclose that the cationic charge center was found to have a positive contribution to both the chlorination kinetics and equilibrium active chlorine loading on the modified cotton samples (pg. 617, column 1, 1st paragraph).  Li et al. also disclose the attachment of the DMH analogs to PET and cotton surfaces by forming an interpenetrating network (IPN) of PMBAA on the PET surface followed by a “click” linkage reaction between the alkyne and an azide (pg. 610, column 2, 3rd paragraph; pg. 612, column 1, 2nd paragraph and Scheme 3; and pg. 613, column 1, 2nd paragraph).  Li et al. further disclose the following compounds:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Li et al. disclose converting the DMH analogues to their N-chloramine counterparts either in free form or after being covalently immobilized on a polymer surface via the “click” chemistry method (Abstract; pg. 612, column 1, paragraph 2).
Regarding the rate at which the precursor is converted to the N-chloramine moiety, the N-chloramines compounds according to Li et al. are the same as instantly claimed.  Therefore, they would necessarily also convert from the precursor to the N-chloramine moiety at the same rate. 
Response to Arguments
Applicant’s Remarks filed 6 October 2020 have been fully considered but they are not persuasive.  Applicant argues that Li et al. does not constitute prior art under 35 USC 102.  
However, the examiner respectfully argues that the effective filing date of the instant claims is 1 February 2019, as discussed above.  Therefore, Li et al., which was published 3 July 2012, is prior art.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al. (Biomaterials, 2006).
Liang et al. disclose coating cotton with N-halamine siloxane and quaternary ammonium salt siloxane units (Abstract).  Liang et al. disclose coating chlorinated PHQS on cotton (pg. 2497, Section 2.2):

    PNG
    media_image2.png
    294
    342
    media_image2.png
    Greyscale

Liang et al. disclose chlorinating the coated cotton (pg. 2496, Section 2.1.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (Biomaterials, 2006) in view of Ren et al. (Cellulose, 2008).
The teachings of Liang et al. and Ren et al. are discussed above and incorporated herein by reference.
Regarding instant claims 11 and 12, Liang et al. do not explicitly disclose N-halamine compounds derived from a piperidine or 2,2,6,6-tetramethylpiperidine.  However, Ren et al. teach N-halamine silanes, coated onto cotton fabrics to produce siloxanes, and chlorinated to render the fabrics antimicrobial, wherein the N-halamines include 5,5-dimethylhydantoin and 2,2,6,6-tetramethylpiperidine (pg. 594, column 1, paragraph 2).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to coat fabrics such as cotton with antimicrobial compositions according to Liang et al. wherein the antimicrobial N-halamine hydantoinyl compound is replaced with the N-halamine compounds according to Ren et al., such as 2,2,6,6-tetramethylpiperidine.  A person having ordinary skill in the art would reasonably expect the 2,2,6,6-tetramethylpiperidine to be effective for chlorination in order to prepare an antimicrobial coating on the fabric, as reasonably taught by Ren et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/N. W. S./
Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616